Name: Commission Implementing Regulation (EU) NoÃ 1369/2011 of 21Ã December 2011 amending Regulation (EC) NoÃ 952/2006 laying down detailed rules for the application of Council Regulation (EC) NoÃ 318/2006 as regards the management of the Community market in sugar and the quota system
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  information and information processing;  beverages and sugar;  information technology and data processing;  prices
 Date Published: nan

 22.12.2011 EN Official Journal of the European Union L 341/38 COMMISSION IMPLEMENTING REGULATION (EU) No 1369/2011 of 21 December 2011 amending Regulation (EC) No 952/2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards the management of the Community market in sugar and the quota system THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) and in particular Article 192(2), in conjunction with Article 4 thereof, Whereas: (1) After the introduction of the computerised system for transmitting sugar price information for the price recording system pursuant to Article 14 of Commission Regulation (EC) No 952/2006 (2), it is appropriate to increase the frequency at which the Commission submits such information to the Management Committee for the Common Organisation of Agricultural Markets. (2) Regulation (EC) No 952/2006 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The first paragraph of Article 14 of Regulation (EC) No 952/2006 is replaced by the following: Each month, the Commission shall inform the Management Committee for the Common Organisation of Agricultural Markets of the average price for white sugar communicated during the month preceding the date of the information. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 39.